Jordan, Presiding Judge.
This is an appeal from a judgment of conviction, but not from the overruling of a motion for new trial, in which the enumerated errors are the same as the special grounds of the motion for new trial, the overruling of which is not enumerated as error. Accordingly, under numerous rulings of this court and the Supreme Court, the ruling on the motion for new trial is the law of case and precludes further consideration on appeal of issues covered by that ruling. Hill v. Willis, 224 Ga. 263 (161 SE2d 281); Tiller v. State, 224 Ga. 645 (164 SE2d 137); Burnet v. Bazemore, 122 Ga. App. 73 (176 SE2d 184); Fryer v. State, 124 Ga. App. 312 (183 SE2d 616).

Judgment affirmed.


Quillian and Evans, JJ., concur.